W. Állen, J.
The 'question put to the witness Colgan, which she declined to answer, was one the answer to which might tend to criminate her; and she had not, by answering the question whether she had lived in the house, waived her right to decline to answer questions as to. the character of the house. She was excused from answering solely for the reason that she objected to answer a question the answer to which might tend to criminate her. It sufficiently appeared that she declined to answer for that reason.
The evidence of the witness Williams had no tendency to contradict the witness Smith, who testified that he had employed persons to watch his wife; and evidence that, on other occasions than that of the alleged offence, he had accused his wife of similar acts of which she was not guilty, was clearly irrelevant, and involved immaterial issues.

Exceptions overruled.